Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-30) and Species B (Figs. 63A-68B) in the reply filed on August 9, 2022, is acknowledged. Claims 31-35 are withdrawn.
Claim Objections
Claim 27 is objected to because of the following informalities:  
Claim 27, line 2 recites “thermosplastic” which appears to be a typographical error. Examiner suggests --thermoplastic--.  
Appropriate correction is required.
Claim Interpretation
Claim 1 is a product-by-process claim because it recites the weld profile utilized to produce the compression garment. Similarly, dependent claims that refer to the weld, welding, weld profile, or laminated are also product-by-process claims. It is noted that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). MPEP 2113(I).
Furthermore, "[t]he Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. MPEP 2113(II).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, line 1 recites “the controller” which lacks antecedent basis.
Claim 22, line 3 recites “a plurality of micro-chambers” which is confusing because claim 1 already recites “plurality of micro-chambers.” If these are intended to be separate micro-chambers, Examiner suggests providing a distinct name.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (2011/0071447).
Regarding claim 1, Liu discloses a compression garment (Fig. 4A-4B) for circulatory-related disorder therapy (enhancing effectiveness of blood circulation, see the last two lines of [0022]), the compression garment comprising: a skin contacting layer (the layer of the inflatable bladder(s) visible in Fig. 4B; corresponding to the lower layer 105a in Fig. 2); a second layer (the layer of the inflatable bladder(s) visible in Fig. 4A; corresponding to the upper layer 105b in Fig. 2) coupled to the skin contacting layer such that the skin contacting layer and the second layer form one or more independent generally toroidal macro-chambers (three isolated inflatable chambers 202a, 202b, 202c, Figs. 4A-4B; see the third sentence of [0020] and these are generally toroidal because they inflate similar to Fig. 2 and substantially wrap around the limb like a donut), each macro-chamber (202a, 202b, 202c) being partitioned into a plurality of generally toroidal micro-chambers (e.g., 202a1, 202a2, 202a2, 202a4, Fig. 4A; see lines 17-20 of [0022], each chamber 202a, 202b, 202c, is partitioned into four rows of generally toroidal micro-chambers that substantially wrap around the limb like a donut), each of the plurality of micro-chambers being in direct fluid communication with at least one other of the plurality of micro-chambers (see Fig. 4A, each micro-chamber 202a1-a4 is in direct fluid communication with the immediately adjacent micro-chamber(s)); one or more connectors (conduits 208a, 208b, 208c, in Fig. 4A are all considered the one or more connectors) disposed on the second layer (as seen in Fig. 4A, each connector 208a, 208b, 208c, is disposed on the second layer of the garment), each of the one or more connectors configured to supply pressurized air directly into a corresponding one of the one or more macro-chambers (each connector 208a, 208b, 208c, is configured to supply pressurized air directly into a corresponding one of the macro-chambers 202a, 202b, 202c, see Fig. 4A and see lines 6-10 of [0020]) such that the pressurized air is delivered to the plurality of micro-chambers (see Fig. 4A and lines 6-10 of [0020], the micro-chambers of the macro-chambers are inflated by connector(s) 208a, 208b, 208c), wherein the coupling of the skin contacting layer and the second layer includes a weld profile (welding is used such as at points 104a, 104b, 104c, 104d, Fig. 2, to form the inflatable sections. Similarly, see 204a, 204b, 204c, 204d, Fig. 4A; See lines 3-9 of [0017] and lines 1-4 of [0021]. Additionally, note that patentability is based on the product itself, not the method of production. See MPEP 2113(I)) that defines the one or more macro-chambers and the plurality of micro-chambers (see lines 3-9 of [0017] and lines 1-4 of [0021], the inflatable sections 202a-202c, and thus their micro-chambers as well 202a1-202a4, are formed by a welding profile similar to the sealing points 104a, 104b, 104c, 104d, Fig. 2; see 204a, 204b, 204c, 204d, Fig. 4A).  
Regarding claim 2, Liu discloses wherein a plurality of the one or more macro-chambers (202a, 202b, 202c, Fig. 4A) are disposed adjacent to each other (see Fig. 4A, each chamber 202a-202c is adjacent at least one other chamber 202a-202c) and separated by respective welds (see Fig. 4A, there is shown a welding line defining the outer edge(s) of each chamber 202a, 202b, 202c, and they separate each adjacent chamber. Additionally, note that patentability is based on the product itself, not the method of production. See MPEP 2113(I)), each of the plurality of one or more macro-chambers forming a row of the compression garment (see Fig. 4A, chambers 202a, 202b, 202c, each form a row of the compression garment).
Regarding claim 3, Liu discloses wherein the compression garment includes one of the one or more independent macro-chambers (any macro-chamber 202a, 202b, 202c, Fig .4A) having at least three rows of fluidly connected micro-chambers (each macro-chamber 202a, 202b, 202c, has four rows of fluidly connected micro-chambers, such as 202a1, 202a2, 202a3, 202a4, Fig. 4A).  
Regarding claim 5, Liu discloses wherein the compression garment is configured for therapy treatment for a human limb (it is designed to be worn on a leg), the weld profile including: perimeter welds about the perimeters of the skin contacting layer and the second layer (see Figs. 4A-4B, each inflatable section 202a, 202b, 202c, has a given perimeter defined by welding such as 204a), and a plurality of transverse welds aligned with the circumference of the limb (such as 204b, 204c, 204d, Fig. 4A) during operational use of the compression garment, the transverse welds defining boundaries of the one or more macro-chambers and further defining the boundaries between the plurality of micro-chambers (see Fig. 4A, the transverse welds such as 204b, 204c, 204d, define internal boundaries of the one or more macro-chambers such as 202a, and define the boundaries of micro-chambers 202a1, 202a2, 202a3, 202a4).  
Regarding claim 6, Liu discloses wherein at least some of the transverse welds defining the micro-chambers are discontinuous (see Fig. 4A, at least the welds 204c are discontinuous).  
Regarding claim 28, Liu discloses a method of fabricating a compression garment (Fig. 4A-4B) for circulatory-related disorder therapy, the method comprising: forming a fabric first layer (the layer of the inflatable bladder(s) visible in Fig. 4A; corresponding to the upper layer 105b in Fig. 2; made of a flexible polymeric material, see the last sentence of [0017]) having a first geometric shape (as seen in Fig. 4A) generally defining the overall shape of the compression garment the layer seen in Fig. 4A generally defines the overall shape); forming a skin contacting layer (the layer of the inflatable bladder(s) visible in Fig. 4B; corresponding to the lower layer 105a in Fig. 2) having second geometric shape conformable to the first geometric shape (as seen in Fig. 4B, the shape of the skin contacting layer generally conforms to the shape of the first layer); welding the skin contacting layer to the fabric first layer according to a weld profile (welding is used such as at points 104a, 104b, 104c, 104d, Fig. 2, to form the inflatable sections. Similarly, see 204a, 204b, 204c, 204d, Fig. 4A; See lines 3-9 of [0017] and lines 1-4 of [0021]), the weld profile defining a plurality of independent generally toroidal macro-chambers (three isolated inflatable chambers 202a, 202b, 202c, Figs. 4A-4B; see the third sentence of [0020] and these are generally toroidal because they inflate similar to Fig. 2 and substantially wrap around the limb like a donut) between the skin contacting layer and the fabric first layer (see Fig. 2) and a plurality of interconnected generally toroidal micro-chambers (e.g., 202a1, 202a2, 202a2, 202a4, Fig. 4A; see lines 17-20 of [0022], each chamber 202a, 202b, 202c, is partitioned into four rows of generally toroidal micro-chambers that substantially wrap around the limb like a donut) within one or more of the plurality of macro-chambers (such as macro-chamber 202a, Fig. 4A); and disposing a plurality of connectors (conduits 208a, 208b, 208c, in Fig. 4A are all considered the one or more connectors) in the fabric first layer (as seen in Fig. 4A, each connector 208a, 208b, 208c, is disposed on the fabric first layer of the garment), the plurality of connectors allowing pressurized air to be supplied directly into the plurality of macro-chambers (each connector 208a, 208b, 208c, is configured to supply pressurized air directly into a corresponding one of the macro-chambers 202a, 202b, 202c, see Fig. 4A and see lines 6-10 of [0020]) including the plurality of interconnected micro-chambers (inflation of macro-chamber 202a will include supplying pressurized air to the micro-chambers 202a1, 202a2, 202a3, 202a4, Fig. 4A). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Liu et al. (2011/0071447).
 Regarding claim 4, Liu discloses wherein each of the one or more macro-chambers (202a, 202b, 202c, Fig. 4A) has a length, a width, and an uninflated thickness (see Fig. 4A), but is silent regarding the length being between about 100 millimeters and about 900 millimeters, the width being between about 70 millimeters and about 150 millimeters, and the uninflated thickness being between about 1 millimeter and about 20 millimeters.  
However, the selection of the dimensions of the macro-chambers is an obvious matter of design consideration. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of each of the one or more macro-chambers of Liu to have a length between about 100-900 mm, a width between about 70-150 mm, and an uninflated thickness between about 1-20 mm, since such selection(s) would have merely provided expected results of macro-chambers being generally sized suitable to have three macro-chambers extending around the calf and thigh, and since it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 155).
Claims 7 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2011/0071447) in view of Whalen et al. (2017/0224357).
Regarding claim 7, Liu is silent regarding wherein one or more of the plurality of micro-chambers are subdivided by a series of discontinuous longitudinal welds between transverse welds defining a micro-chamber boundary, the series of discontinuous longitudinal welds defining micro-cells within the micro-chamber, the micro-cells controlling air flow within the one or more of the plurality of micro-chambers.  
Whalen teaches a related inflatable compression garment (Figs. 1A-1B) wherein a micro-chamber (series of connected chambers 103, Fig. 1B) is subdivided by a series of discontinuous longitudinal welds between transverse welds (connecting tubes 124, Fig. 1B, Fig. 1N; these include a discontinuous longitudinal dimension and a transverse dimension, and are formed by welding as stated in line 12 of [0130]), defining a micro-chamber boundary (see Fig. 1B, the connecting tubes 124 define a flow path of the micro-chamber 103), the series of discontinuous longitudinal welds defining micro-cells within the micro-chamber (as seen in Fig. 1B there are nine micro-cells 103 defined within the micro-chamber and connected by the series of connecting tubes 124), the micro-cells controlling air flow within the one or more of the plurality of micro-chambers (see lines 14-20 of [0130], the connecting tubes facilitate airflow). These micro-cells formed by the connecting tubes (124) allow sufficient airflow to pass without blocking airflow due to inadvertent kinking of the garment prior to or during inflation (see lines 14-18 of [0130]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one micro-chamber of Liu to be subdivided by a series of discontinuous longitudinal welds between transverse welds via connecting tubes as taught by Whalen because these tubes will allow sufficient airflow to pass without blocking airflow due to inadvertent kinking of the garment prior to or during inflation (see lines 14-18 of [0130] of Whalen).
Regarding claim 29, Liu is silent regarding wherein the welding of the skin contacting layer to the fabric first layer incudes welding a series of discontinuous welds perpendicular to two adjacent boundaries of one or more of the plurality of micro-chambers, the series of discontinuous welds subdividing the micro-chambers into a plurality of micro-cells.  
Whalen teaches a related inflatable compression garment (Figs. 1A-1B) wherein a micro-chamber (series of connected chambers 103, Fig. 1B) is subdivided by a series of discontinuous welds perpendicular to two adjacent boundaries of one or more of the plurality of micro-chambers (connecting tubes 124, Fig. 1B, Fig. 1N; these include a discontinuous longitudinal dimension perpendicular to adjacent boundaries between each chamber 103, and are formed by welding as stated in line 12 of [0130]), defining a micro-chamber boundary (see Fig. 1B, the connecting tubes 124 define a flow path of the micro-chamber 103), the series of discontinuous longitudinal welds defining micro-cells within the micro-chamber (as seen in Fig. 1B there are nine micro-cells 103 defined within the micro-chamber and connected by the series of connecting tubes 124), the micro-cells controlling air flow within the one or more of the plurality of micro-chambers (see lines 14-20 of [0130], the connecting tubes facilitate airflow). These micro-cells formed by the connecting tubes (124) allow sufficient airflow to pass without blocking airflow due to inadvertent kinking of the garment prior to or during inflation (see lines 14-18 of [0130]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one micro-chamber of Liu to be subdivided by a series of discontinuous longitudinal welds perpendicular to two adjacent boundaries of one or more of the plurality of micro-chambers via connecting tubes as taught by Whalen because these tubes will allow sufficient airflow to pass without blocking airflow due to inadvertent kinking of the garment prior to or during inflation (see lines 14-18 of [0130] of Whalen).
Claims 8 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2011/0071447) in view of Brown et al. (2009/0177222).
Regarding claim 8, Liu does not specifically state wherein the plurality of micro-chambers are welded to include an expansion volume such that the skin contacting layer expands away from the second layer and toward a patient's skin during inflation of the compression garment.  
Brown teaches a related compression garment (compression sleeve 10, Fig. 4) in which the inflatable chambers (bladders 24a, 24b, 24c, Fig. 4) are welded to include an expansion volume such that the skin contacting layer (inner layer(s) 12, 14, Fig. 2) expands away from the second layer (outer layer(s) 16, 18, Fig. 2) and toward a patient’s skin during inflation of the compression garment (see lines 1-12 of [0052]), in order to apply a greater compressive force on the wearer’s limb (see the first two sentences of [0052]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the relative thicknesses of the inner and outer layer(s) of Liu’s compression garment to be configured to have the inner layer expand more toward the patient’s skin as taught by Brown because this will provide an expected result of a greater compressive force on the wearer’s limb (see para. [0052] of Brown). Thus, the modified Liu/Brown device will use the same welding as disclosed in Liu, but the relative thicknesses of the inner and outer layers will cause the inner layer to expand more toward the patient’s skin.
Regarding claim 30, Liu is silent regarding wherein the forming of the skin contacting layer and the welding of the skin contacting layer to the fabric first layer includes creating the plurality of micro-chambers to have a pre-inflation expansion volume with a generally toroidal cross-sectional shape such that the plurality of micro-chambers are configured to expand away from the fabric first layer during pressurization of the expansion volume.
Brown teaches a related compression garment (compression sleeve 10, Fig. 4) in which the inflatable chambers (bladders 24a, 24b, 24c, Fig. 4) are welded to include an expansion volume such that the skin contacting layer (inner layer(s) 12, 14, Fig. 2) expands away from the second layer (outer layer(s) 16, 18, Fig. 2) and toward a patient’s skin during inflation of the compression garment (see lines 1-12 of [0052]), in order to apply a greater compressive force on the wearer’s limb (see the first two sentences of [0052]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the relative thicknesses of the inner and outer layer(s) of Liu’s compression garment to be configured to have the inner layer expand more toward the patient’s skin as taught by Brown because this will provide an expected result of a greater compressive force on the wearer’s limb (see para. [0052] of Brown). Thus, the modified Liu/Brown method will use the same welding as disclosed in Liu, but the relative thicknesses of the inner and outer layers will cause the inner layer to expand more toward the patient’s skin, and the pre-inflation expansion volume will be configured to expand to the expansion volume during pressurization.
Claims 9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2011/0071447) in view of Nakao (2009/0018474).
Regarding claim 9, Liu is silent regarding an outer layer disposed on the second layer, wherein the outer layer is a generally flat surface.  
Nakao teaches a related compression garment (Fig. 1) including an outer layer (cover 32, Fig. 1) disposed on a second layer (the layer of the garment adjacent the cover 32, Fig. 1), wherein the outer layer (32) is a generally flat surface (see Fig. 1, the cover 32 is generally flat). The outer layer (32) covers the pneumatic hose (21, Fig. 1) and electromagnetic valves (24, 26, 28, 30, Fig. 1) that are adapted to selectively supply (via a controller 152, Fig. 1) pressurized air and discharge pressurized air to each chamber (see lines 14-17 of [0079]). The outer layer (32) helps prevent these structures from being seen from the outside (see the penultimate sentence of [0079]), and one of ordinary skill in the art would recognize that the outer layer (32) would also provide a layer of protection to the valves/hose.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compression garment of Liu to include a pneumatic hose and electromagnetic valves attached to a connector for each macro-chamber and to include an outer layer disposed on the second layer as taught by Nakao so each chamber can be selectively filled/discharged and the outer layer can help prevent these structures from being seen from the outside while also providing a layer of protection to the valves/hose.
Regarding claim 11, the modified Liu/Nakao device discloses a pneumatic spine (in the modified device, the chambers 202a, 202b, 202c, Fig. 4A of Liu are now supplied pressurized air via the connectors 208a, 208b, 208c, being coupled to the hose 21 and valves 24, 26, 28, Fig. 1 of Nakao. The hose 21 and valves 24, 26, 28, form a “pneumatic spine” because they generally extend in a longitudinal direction and transmit air) including one or more valves (valves 24, 26, 28, Fig. 1 of Nakao), each of the one or more valves pneumatically connected to a corresponding one of the one or more connectors (in the modified device, each valve 24, 26, 28, Fig. 1 of Nakao is associated with one of the connectors 208a, 208b, 208c, Fig. 4A of Liu).  
Regarding claim 12, the modified Liu/Nakao device discloses wherein the pneumatic spine (21, 24, 26, 28, Fig. 1 of Nakao) is disposed underneath the outer layer (32, Fig. 1 of Nakao; see the last two sentences of [0079] of Nakao) and extends from approximately a knee location to a thigh location of the compression garment as worn by a user (in the modified device, the hose 21, and valves 24, 26, 28, Fig. 1 of Nakao will extend along the compression garment of Liu to connectors 208a, 208b, 208c, Fig. 4A of Liu. The compression garment has a knee hole 212, Fig. 4A of Liu, and thus when the hose 21 and valves 24, 26, 28, extend along the compression garment similar to Nakao, it will extend from approximately a knee location to a thigh location as worn by a user).  
Regarding claim 13, the modified Liu/Nakao device discloses wherein the pneumatic spine (21, 24, 26, 28, Fig. 1 of Nakao) includes a primary connecting line (hose 21, Fig. 1 of Nakao) connected to one or more secondary connecting lines (each horizontal connecting tube adjacent to each valve 24, 26, 28, Fig. 1 of Nakao) that are each coupled to a corresponding one of the one or more valves (24, 26, 28) to allow independent pressurization of each of the one or more macro-chambers (each valve is separately controlled by electrical lines 24’, 26’, 28’, Fig. 1 of Nakao, to allow independent pressurization of the corresponding macro-chamber, see lines 11-21 of [0079]).  
Regarding claim 14, the modified Liu/Nakao device discloses wherein the pneumatic spine (21, 24, 26, 28, Fig. 1 of Nakao) further comprises an exhaust valve (each valve includes a second valve body 78 which allows air to discharge/exhaust to atmosphere through opening 56, see Fig. 3 and Fig. 5 and see all of [0084]) configured to selectively (depending on the actuation of the valve) fluidly connect the one or more macro-chambers (202a, 202b, 202c, Fig. 4A of Liu) to ambient pressure to allow independent depressurisation of each of the one or more macro-chambers (pressurized air is able to be discharged through opening 56, Fig. 3, Fig. 5 of Nakao, to atmosphere, see all of [0084] and the last line of [0081]).  
Regarding claim 15, the modified Liu/Nakao device discloses further comprising a controller (control circuit 152, Fig. 1 of Nakao) configured to cycle the pressurization of the one or more macro-chambers (202a, 202b, 202c, Fig. 4A of Liu) between at least two different pressure levels (i.e., an inflated level and a relatively deflated level by repeatedly supplying and discharging pressurized air, see lines 1-6 of [0005] of Nakao) to provide a massage to a user wearing the compression garment on a body part of the user (the compression garment is configured to repeatedly inflate, and thus massage a body part such as a leg). 
Regarding claim 16, the modified Liu/Nakao device discloses wherein the one or more valves (24, 26, 28, Fig. 1 of Nakao) are configured to selectively direct pressurized air received from the primary connecting line (21, Fig. 1 of Nakao) to respective ones of the one or more macro-chambers (202a, 202b, 202c, Fig. 4A of Liu, see lines 14-17 of [0079] of Nakao).  
Regarding claim 17, the modified Liu/Nakao device discloses wherein the controller (control circuit 152, Fig. 1 of Nakao) is further configured to selectively control operation of a plurality of the one or more valves (the valves 24, 26, 28, are selectively controlled by control circuit 152 via the lead wires 24’, 26’, 28’, Fig. 1 of Nakao; see the first sentence of [0087]) to correspond to a plurality of the one or more macro-chambers (in the modified device, each of the valves 24, 26, 28, of Nakao corresponds to one of the macro-chambers 202a, 202b, 202c, Fig. 4A of Liu) in different zones of the compression garment (each macro-chamber 202a, 202b, and 202c, Fig. 4A of Liu, is in a different zone of the compression garment).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2011/0071447) in view of Nakao (2009/0018474) as applied to claim 9 above, and further in view of Ballas et al. (2012/0065561).
Regarding claim 10, the modified Liu/Nakao device is silent regarding wherein the thickness of the compression garment is of a low-profile with an uninflated outer layer to a skin contacting layer thickness of less than about 12 mm and an inflated outer layer to skin contacting layer thickness of about less than about 25 mm.  
Ballas teaches a related inflatable compression garment (Fig. 2) wherein the thickness of the compression garment is of a low-profile (“low profile” see the last two sentences of [0058]) with a thickness from an outer layer to a skin contacting layer of about 12 mm (the bladder system has a “total thickness less than half an inch” which is equivalent to 12.7 mm) so the device can be discretely worn under clothing (see the last sentence of [0058]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the compression garment of Liu/Nakao to be low-profile with a thickness of about 12 mm as taught by Ballas so the compression garment can be discretely worn under clothing (see the last two sentences of [0058] of Ballas).
The modified Liu/Nakao/Ballas device states that the total thickness of the device is about 12 mm (see the last two sentences of [0058] of Ballas) but does not specifically state that the uninflated thickness is less than about 12 mm and the inflated thickness is less than about 25 mm. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of Liu/Nakao/Ballas so the uninflated thickness is less than about 12 mm and the inflated thickness is less than about 25 mm because this would provide an expected result of a compression device that is low profile and able to be discretely worn under clothing, and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2011/0071447) in view of Barak et al. (7,591,796).
Regarding claim 18, Liu discloses wherein the compression garment is an integral one-piece garment (see Fig. 4A) that extends to the thigh (the portion above knee hole 212, Fig. 4A of Liu), but is silent regarding extend to the foot.  
Barak teaches a related compression garment (Fig. 2) that is an integral one-piece garment (the sleeve 1 is a one-piece garment as the gaps between cells 2 are connected by elastic material 5, Fig. 2) that extends to the foot and to the thigh (see Fig. 1). By stretching from the foot to the thigh, the compression garment is configured to provide peristaltic contractions of the sleeve along the majority of the leg to assist the flow of venous blood in the limb (see col. 17, lines 33-39).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compression garment of Liu to extend to the foot as taught by Barak because this will provide an expected result of providing peristaltic contractions of the sleeve along the majority of the leg to assist the flow of venous blood flow in the limb (see col. 17, lines 33-39 of Barak), including assisting venous blood flow from the foot.
Regarding claim 19, Liu discloses wherein the compression garment (Fig. 4A) is configured for a human leg (the patient’s knee will be positioned at 212, Fig. 4A), but is silent regarding the compression garment being a multiple-piece system for different sections of the leg and foot.  
Barak teaches a related compression garment (Fig. 2) that is a multiple-piece system (there are multiple groups of cells 2 inflated by openings 6 along the garment system, see Fig. 2) for different sections of the leg and foot (there is a section of cells 2 associated with the foot, another section of cells 2 associated with the calf, and another section of cells 2 associated with the thigh, see Fig. 2). By stretching from the foot to the thigh, the compression garment is configured to provide peristaltic contractions of the sleeve along the majority of the leg to assist the flow of venous blood in the limb (see col. 17, lines 33-39).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compression garment of Liu to extend to the foot with multiple pieces for different sections of the leg and foot as taught by Barak because this will provide an expected result of providing peristaltic contractions of the sleeve along the majority of the leg to assist the flow of venous blood flow in the limb (see col. 17, lines 33-39 of Barak), including assisting venous blood flow from the foot.
Regarding claim 20, the modified Liu/Barak device discloses wherein one section of the compression garment includes a sole piece (see Fig. 2 and Fig. 20 of Barak, the section of cells 2 associated with the foot are disposed under the foot and thus a sole piece).  
Regarding claim 21, the modified Liu/Barak device discloses wherein the compression garment includes a  leg garment (such as the garment shown in Fig. 4A of Liu) and a foot garment (in the modified device, there is also a portion of the garment that extends to the foot such as the section of cells 2 on the foot in Fig. 2 of Barak, Fig. 20 of Barak), but does not specify that it is welded to the leg garment. However, it is noted that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. In the modified device, the leg garment is connected to the foot garment, and thus reads on the claim even if the prior product was made by a different process.
Regarding claim 22, the modified Liu/Barak device discloses wherein the compression garment includes a leg garment (such as the garment shown in Fig. 4A of Liu) and a foot garment (in the modified device, there is also a portion of the garment that extends to the foot such as the section of cells 2 on the foot in Fig. 2 of Barak, Fig. 20 of Barak), the foot garment including a separate macro-chamber with a plurality of micro-chambers (see Fig. 20 of Barak, the entire bladder in Fig. 20 is considered a macro-chamber that has been subdivided into a plurality of micro-chambers 2006 formed by intra-cell welds 2004).  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2011/0071447) in view of Nakao (2009/0018474) as applied to claim 12 above, and further in view of FR 2527435 A1 (hereinafter “Reference ‘435”).
Regarding claim 23, the modified Liu/Nakao device is silent regarding wherein the pneumatic spine (21, 24, 26, 28, Fig. 1 of Nakao) is disposed within a waterproof capsule.  
Reference ‘435 teaches a related pneumatic compression garment (Figs. 1-4) including a waterproof outer layer capsule (waterproof outer envelope 2, Figs. 1-4; see page 2 of the translated document, lines 23-26 “waterproof outer envelope 2, produced for example by means of a warp and weft fabric covered with an impermeable coating, for example made of polyvinyl chloride or polyurethane”). This material would provide an expected result of allowing the pneumatic chambers to be inflatable but preventing water from entering the sleeve through the outer layer.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer layer of Liu/Nakao to be made of a waterproof material as taught by Reference ‘435 so the valves and air hose are not inadvertently contacted with water, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2011/0071447) in view of Nakao (2009/0018474) as applied to claim 12 above, and further in view of Ruetenik (2016/0051400).
Regarding claim 24, the modified Liu/Nakao device is silent regarding wherein the pneumatic spine (21, 24, 26, 28, Fig. 1 of Nakao) is accessible from underneath the outer layer (32, Fig. 1 of Nakao) via a waterproof closure mechanism.  However, waterproof closure mechanisms are well known and provide expected results of preventing water from entering a compartment, and allowing access to the compartment.
For example, Ruetenik teaches a related fluidic garment (Fig. 1) that is made of waterproof fabric and has a waterproof closure mechanism (waterproof zippers 226, Fig. 1; see the first sentence of [0032] and the first sentence of [0037]) to allow a user to selectively open/close access to the compartment while preventing water from moving through the closure mechanism.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer layer of Liu/Nakao to include a waterproof zipper as taught by Ruetenik so the valves and air hose are not inadvertently contacted with water, and so the zipper can still allow easy access to the valves and air hose for repair/replacement.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2011/0071447) in view of Ben-Nun (2013/0079692).
Regarding claim 25, Liu is silent regarding wherein at least one of the skin contacting layer and the second layer includes one or more sublayers.  
Ben-Nun teaches a related compression garment (Figs. 1-2) wherein at least one of the skin contacting layer (layer 54, Fig. 5) and the second layer (layer 56, Fig. 5) includes one or more sublayers (inner sheets 58, 58’, and outer sheets 60, 60’, Fig. 5) which provides a material that is relatively cheap, well weldable, and sufficient tensile strength and durability for about 30,000 inflation-deflation cycles and thus very suitable for making disposable sleeves for treating DVT (see all of [0037]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the skin contacting layer and the second layer of Liu to include one or more sublayers as taught by Ben-Nun because this would provide an expected result of an inflatable garment that uses a material that is relatively cheap, well weldable, and sufficient tensile strength and durability for about 30,000 inflation-deflation cycles and thus very suitable for making disposable sleeves for treating DVT (see all of [0037] of Ben-Nun).
Regarding claim 26, the modified Liu/Ben-Nun device discloses wherein the coupling of the skin contacting layer (54, Fig. 5 of Ben-Nun in the modified device) and the second layer (56, Fig. 5 of Ben-Nun in the modified device) includes joining all layers of the skin contacting layer and the second layer (the layers are joined together via welding zone(s) 66 with molten portions 72, see Fig. 5 and para. [0038] of Ben-Nun).  
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (2011/0071447) in view of Arif et al. (WO 2012/046068 A1).
Regarding claim 27, Liu is silent regarding wherein at least one of the skin contacting layer and second layer includes a textile layer laminated to a thermoplastic polyurethane film sublayer.  
Arif teaches a related inflatable garment (Figs. 3-4) wherein the skin contacting layer and second layer (outer layer) includes a textile layer laminated to a thermoplastic polyurethane film sublayer (see page 4, lines 16-18 “The inner and outer layers may comprise a fabric-like material, such as nylon, polyurethane coated nylon …” thus the nylon is a textile layer, and it is coated/laminated to a polyurethane film sublayer). This material is shown to be suitable for being welded to form inflatable chambers, subdivided into micro-chambers (see Fig. 3, the inflatable vest is subdivided by interconnections 4 and welds 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of at least one of the skin contacting layer and second layer of Liu to include a textile layer laminated to a thermoplastic polyurethane film sublayer as taught by Arif because this would provide an expected result of an inflatable garment that uses a material suitable to be welded to form inflatable chambers, subdivided into micro-chambers (see Fig. 3, the inflatable vest is subdivided by interconnections 4 and welds 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zeutzius et al. (2014/0303533) discloses a related pneumatic compression garment. Papadopoulos (2015/0080775) discloses a related pneumatic compression garment. Oberdier (2016/0058653) discloses a related pneumatic compression garment. Beaud (FR 2683451 A1) discloses a related pneumatic compression garment with a pneumatic spine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon-Fri 10:00-6:30 (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785                                                                                                                                                                                             
/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785